Citation Nr: 1445454	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  05-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Mr. Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2008, the Board denied this claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court vacated the Board's denial of the Veteran's application to reopen the claim for service connection of a low back disability and remanded it to the Board.  

In April 2012, the Board reopened the previously denied claim for entitlement to service connection for a low back disability and remanded the underlying matter to the RO (via the Appeals Management Center (AMC)) for additional development, to include affording him with a VA examination to determine the etiology of his claimed low back disability.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability.  He contends that his current low back disability is related to in-service back injury.  The Board's review of the claims file reveals that further action on the claim on appeal is warranted prior to them being adjudicated by the Board.

Pursuant to the Board's April 2012 remand directives, the Veteran was afforded a February 2014 VA spine examination.  However, after careful consideration, the Board finds that the February 2014 VA examiner's medical opinion is inadequate to decide the case at this time.  While the 2014 VA examiner concluded that it was less likely than not that the Veteran's current diagnosed degenerative arthritis of the spine was related to his period of service, to include his 1966 in-service back injury, the VA examiner also stated that his 1966 injury "might contribute" to his later back problems.  The VA examiner noted that the severity of back injury incurred from the post-service 1993 fall was far worse than the muscle strain suffered in 1966, and the Veteran's current back problems are likely to the 1993 fall injury.  However, the VA examiner then stated that it appeared that the 1966 service injury "might contribute some small degree to later back issues seen today, but far less than 50% likely to be causative to the current problems."  

Given the VA examiner's conflicting statements, it is unclear whether the Veteran's current diagnosed spine disorder is related to his 1966 in-service back injury.  On remand, an addendum medical statement from the February 2014 VA examiner should be obtained that clarifies whether the Veteran's current diagnosed spine disorder is related to his 1966 in-service back injury and resolves any uncertainty contained in the February 2014 medical statement.   

Also, while on remand, another attempt should be made to obtain the Veteran's assistance in ascertaining outstanding records of pertinent treatment from Dr. K.L. in St. Paul, Minnesota. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-4142 with respect to Dr. K.L. in St. Paul, Minnesota and ask him to execute the same.  Thereafter, if the Veteran returns an executed release attempt to obtain these medical records and associate them with the claims file.  The Veteran should be advised that, in the alternative, he may submit these records.

 Perform any and all follow-up as necessary, and document negative results.
 
2.  Arrange for the examiner from the February 2014 VA examination to review the claims folder and provide an addendum medical statement on the etiology of the Veteran's current diagnosed spine disorder. 
The VA examiner should review the claims file, to include the February 2014 VA examination as well as any relevant records in Virtual VA, and a copy of this REMAND in conjunction with the examination.

 (If the examiner who conducted the February 2014 VA respiratory examination is unavailable, then arrangements should be made for an appropriate specialist to review the claims folder and provide a supplemental VA medical opinion.) 

The VA examiner should provide an addendum medical statement to the February 2014 VA examination, in which the examiner  provides a clear statement on whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current diagnosed spine disorder is attributable to service, to include the April 1966 treatment for an acute lumbar strain.  In doing so, the examiner should provide a statement resolves any uncertainty contained in the previous February 2014 medical statement.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.   If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



